DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 21, “the first, second, third, and fourth LCAs” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pickard et al. (2014/0268631) in view of Harbers et al. (2011/0216522).
With respect to claim 1, Pickard teaches a method of blending multiple light channels to produce a preselected illumination spectrum of substantially white light, the method comprising: 
altering the illumination produced by a first LED illumination source (1110A, 1110B, or 1110N, Fig. 11) by passing the illumination produced by the first LED illumination source through a first photoluminescence material (1140A, 1140B, or 1140N, Fig. 11) to produce a blue channel preselected spectral output (“one or more luminescent materials useable in devices as described herein may be down-converting or up-converting, or can include a combination of both types” – paragraph 57; “light perceived as white or near-white may be generated by a combination of red, green, and blue (“RGB”) emitters” – paragraph 2); 
altering the illumination produced by the second LED illumination source (1110A, 1110B, or 1110N, Fig. 11) by passing the illumination produced by a second LED illumination source through a photoluminescence material (1140A, 1140B, or 1140N, Fig. 11) to produce a red channel preselected spectral output; altering the illumination produced by the third LED illumination source by passing the illumination produced by a third LED illumination source through a third photoluminescence material to produce a yellow/green channel preselected spectral output (paragraphs 2 and 57); 
and wherein the first, second, and third, LED illumination sources each comprise a plurality of photoluminescence materials, the plurality of photoluminescence materials comprising: one or more of a first type of photoluminescence material that emits light at a peak emission between about 515 nm and 590 nm in response to the associated LED string emission, and one or more of a second type of photoluminescence material that emits light at a peak emission between about 590 nm and about 700 nm in response to the associated LED string emission (paragraph 62).  
	Pickard does not explicitly teach altering the illumination produced by the fourth LED illumination source by passing the illumination produced by a fourth LED illumination source through a fourth photoluminescence material to produce a cyan channel preselected spectral output; blending the blue, red, yellow/green, and cyan spectral outputs as the blue, red, yellow/green, and cyan spectral outputs; wherein the first, second, and third LED illumination sources are blue LEDs and the fourth LED illumination is cyan LEDs; wherein the blue LEDs have a substantially 440-475 nm output and the cyan LEDs have a substantially 490-515 nm output (claim 1). 
	As for claim 1, Habers also drawn to methods for producing white light, teaches altering the illumination produced by the fourth LED illumination source by passing the illumination produced by a fourth LED illumination source through a fourth photoluminescence material to produce a cyan channel preselected spectral output (paragraph 55); blending the blue, red, yellow/green, and cyan spectral outputs as the blue, red, yellow/green, and cyan spectral outputs (paragraph 55); wherein the first, second, and third LED illumination sources are blue LEDs (paragraph 36) and the fourth LED illumination is cyan LEDs ; wherein the blue LEDs have a substantially 440-475 nm output and the cyan LEDs have a substantially 490-515 nm output (paragraphs 36 and 55; *note that cyan spectrum range is reasonably interpreted as 470nm-510nm).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the method of Pickard to include a cyan channel as taught by Harbers, in order to enhance the color gamut emitted by multiple light channels in order to improve a user’s visual acuity. 

	As for claim 2, Pickard teaches wherein: the one or more of the first type of photoluminescence material comprises at least one photoluminescent material selected from Phosphors "A", "B", and "D"; Phosphor "A" is Cerium doped lutetium aluminum garnet (Lu3Al5012) with an emission peak range of 530-540 nm; Phosphor "B" is Cerium doped yttrium aluminum garnet (Y3A15012) with an emission peak range of 545-555 nm (paragraph 3); and Phosphor "D" is GBAM: BaMgAl10017:Eu with an emission peak range of 520-530 nm.  
As for claim 3, Pickard teaches wherein: the one or more of the second type of photoluminescence material comprises at least one photoluminescent material selected from Phosphors "C", "E", and "F"; Phosphor "C" is Cerium doped yttrium aluminum garnet (Y3Al5012) with an emission peak range of 645-655 nm (paragraph 3); Phosphor "E" is any semiconductor quantum dot material of appropriate size for an emission peak range of 625-635 nm; and   Phosphor "F" is any semiconductor quantum dot material of appropriate size for an emission peak range of 605-615 nm.  
As for claim 4, Pickard teaches wherein: the one or more of the second type of photoluminescence material comprises at least one photoluminescent material selected from Phosphors "C", "E", and "F"; Phosphor "C" is Cerium doped yttrium aluminum garnet (Y3Al5012) with an emission peak range of 645-655 nm (paragraph 3); Phosphor "E" is any semiconductor quantum dot material of appropriate size for an emission peak range of 625-635 nm; and Phosphor "F" is any semiconductor quantum dot material of appropriate size for an emission peak range of 605-615 nm.  
As for claim 10, Pickard teaches further comprising providing a common housing with an open top and openings at the bottom, each bottom opening placed over an LED illumination source; and placing a domed lumo converting appliance (DLCA) (1140A, 1140B, 1140N) over each bottom opening and over each LED illumination source (Fig. 11).  
As for claim 11, Pickard teaches method of blending multiple light channels to produce a preselected illumination spectrum of substantially white light, the method comprising: altering the illumination produced by the first LED illumination source by passing the illumination produced by a first LED illumination source (1110A, 1110B, or 1110N, Fig. 11) through a first photoluminescence material (1140A, 1140B, or 1140N, Fig. 11) to produce a blue channel preselected spectral output; altering the illumination produced by the second LED illumination source by passing the illumination produced by a second LED illumination source through a second photoluminescence material to produce a red channel preselected spectral output (paragraphs 2 and 57); 
altering the illumination produced by the third LED illumination source (1110A, 1110B, or 1110N, Fig. 11) by passing the illumination produced by a third LED illumination source through a third photoluminescence material (1140A, 1140B, or 1140N, Fig. 11) to produce a yellow/green channel preselected spectral output (paragraphs 2 and 57); wherein the first, second, and third LED illumination sources are blue LEDs; and wherein the first, second, and third photoluminescence materials each comprise a plurality of photoluminescence materials, the plurality of photoluminescence materials comprising: one or more of a first type of photoluminescence material that emits light at a peak emission between about 515 nm and 590 nm in response to the associated LED string emission, and one or more of a second type of photoluminescence material that emits light at a peak emission between about 590 nm and about 700 nm in response to the associated LED string emission (paragraph 62).  
Pickard does not explicitly teach altering the illumination produced by the fourth LED illumination source by passing the illumination produced by a fourth LED illumination source through a fourth photoluminescence material to produce a cyan channel preselected spectral output; blending the blue, red, yellow/green and cyan spectral outputs as the blue, red, yellow/green and cyan spectral outputs; the fourth LED illumination is cyan LEDs; wherein the blue LEDs have a substantially 440-475 nm output and the cyan LEDs have a substantially 490-515 nm output (claim 11).
As for claim 11, Habers teaches altering the illumination produced by the fourth LED illumination source by passing the illumination produced by a fourth LED illumination source through a fourth photoluminescence material to produce a cyan channel preselected spectral output; blending the blue, red, yellow/green and cyan spectral outputs as the blue, red, yellow/green and cyan spectral outputs; the fourth LED illumination is cyan LEDs; wherein the blue LEDs have a substantially 440-475 nm output and the cyan LEDs have a substantially 490-515 nm output (paragraphs 36 and 55). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to modify the method of Pickard to include a cyan channel as taught by Harbers, in order to enhance the color gamut emitted by multiple light channels in order to improve a user’s visual acuity. 


As for claim 12, Pickard teaches wherein: the one or more of the first type of photoluminescence material comprises at least one photoluminescent material selected from Phosphors "A", "B", and "D"; Phosphor "A" is Cerium doped lutetium aluminum garnet (Lu3A15012) with an emission peak range of 530-540 nm; Phosphor "B" is Cerium doped yttrium aluminum garnet (Y3A15012) with an emission peak range of 545-555 nm (paragraph 3); and Phosphor "D" is GBAM: BaMgAl10017:Eu with an emission peak range of 520-530 nm.  
As for claim 13, Pickard teaches wherein: the one or more of the second type of photoluminescence material comprises at least one photoluminescent material selected from Phosphors "C", "E", and "F"; Phosphor "C" is Cerium doped yttrium aluminum garnet (Y3Al5012) with an emission peak range of 645-655 nm (paragraph 3); Phosphor "E" is any semiconductor quantum dot material of appropriate size for an emission peak range of 625-635 nm; and   Phosphor "F" is any semiconductor quantum dot material of appropriate size for an emission peak range of 605-615 nm.  
As for claim 14, Pickard teaches wherein: the one or more of the second type of photoluminescence material comprises at least one photoluminescent material selected from Phosphors "C", "E", and "F"; Phosphor "C" is Cerium doped yttrium aluminum garnet (Y3Al5012) with an emission peak range of 645-655 nm (paragraph 3); Phosphor "E" is any semiconductor quantum dot material of appropriate size for an emission peak range of 625-635 nm; and Phosphor "F" is any semiconductor quantum dot material of appropriate size for an emission peak range of 605-615 nm.  
As for claim 20, Pickard teaches further comprising providing a common housing with an open top and openings at the bottom, each bottom opening placed over an LED illumination source; and placing a domed lumo converting appliance (DLCA) (1140A, 1140B, 1140N) over each bottom opening and over each LED illumination source (Fig. 11).  
As for claim 10, Pickard teaches further comprising providing a common housing with an open top and openings at the bottom, each bottom opening placed over an LED illumination source; and placing a domed lumo converting appliance (DLCA) (1140A, 1140B, 1140N) over each bottom opening and over each LED illumination source (Fig. 11).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,226,074. This is a statutory double patenting rejection.

Conclusion
This is a Continuation of applicant's earlier Application No. 16/807,019. All claims are drawn to the same invention claimed in the earlier applications and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier applications. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        9/21/2022